Citation Nr: 0942543	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  06-27 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for thrombosis of the 
left lower extremity.

2.  Entitlement to a rating in excess of 30 percent for 
neuropathy of the right femoral nerve.

3.  Entitlement to a rating in excess of 20 percent for 
Sjogren's syndrome with visual manifestations.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1974 to June 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an August 2006 rating decision the 
RO granted an increased 30 percent rating for neuropathy of 
the right femoral nerve and increased 10 percent ratings for 
degenerative joint disease of the left and right knees.  
These increased ratings were assigned effective from the date 
following the Veteran's retirement from active service and 
the issues on the title page have been revised to reflect the 
matters remaining for appellate review.  In August 2009, the 
Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

The Board notes that at his August 2009 hearing the Veteran 
raised the issue of entitlement to TDIU.  As this matter may 
be construed as part of the claim perfected on appeal for an 
increased rating under alternative VA regulations, the Board 
finds it must be remanded for adjudication.  See Rice v. 
Shinseki, 22 Vet. App. 447, 456 (2009).

The issues of entitlement to a rating in excess of 20 percent 
for Sjogren's syndrome with visual manifestations and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A thrombosis of the left lower extremity disability was 
not manifest during active service and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.

3.  Neuropathy of the right femoral nerve is manifested by no 
more than severe incomplete nerve paralysis.  

4.  Degenerative joint disease of the left knee is manifested 
by X-ray evidence of arthritis, with no evidence of leg 
extension limited to 10 degrees or flexion limited to 
45 degrees, including as a result of pain or functional loss, 
or lateral instability or recurrent subluxation.

5.  Degenerative joint disease of the right knee is 
manifested by subjective complaints of pain and giving way 
with no X-ray evidence of arthritis, leg extension limited to 
10 degrees or flexion limited to 45 degrees, including as a 
result of pain or functional loss, or more than slight 
lateral instability or recurrent subluxation.




CONCLUSIONS OF LAW

1.  A thrombosis of the left lower extremity disability was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for a rating in excess of 30 percent for 
neuropathy of the right femoral nerve have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 (2009).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2008).

4.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
September 2004 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Although the Veteran was 
not provided specific notice as to these matters, the Board 
finds that because of the decisions in this case any 
deficiency in the initial notice of the duty to notify and 
duty to assist in claims involving a disability rating and an 
effective date for the award of benefits is harmless error.  
The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  Records show the Veteran was provided VA 
examinations pertinent to his claims in October 2004 and the 
Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with these claims would not cause any prejudice 
to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit held that whether lay evidence is 
competent and sufficient in a particular case is an issues of 
fact and that lay evidence can be competent and sufficient to 
establish a diagnosis when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, service treatment records dated in November 
2002 show the Veteran complained of recurrent swelling and 
induration to the left thigh.  Left lower extremity venous 
duplex studies revealed no evidence of acute or chronic deep 
venous thrombosis in the left lower extremity.  A March 2003 
report noted varicose veins and 2+ edema to the left leg; 
however, an April 2003 statement from a vascular specialist 
stated there was no significant varicose vein formation and 
noted that the venous duplex studies in November 2002 
revealed no evidence of acute or chronic deep venous 
thrombosis involving the left lower extremity.  An additional 
April 2003 report noted an assessment of anasarca with 
associated lower extremity edema.  The examiner noted an 
anasarca or systemic fluid accumulation was almost invariably 
a physiologic problem with either protein metabolism, liver 
failure, renal failure, pericarditis, or other problems.  The 
Veteran's March 2004 retirement examination revealed a normal 
clinical evaluation of the vascular system.  The examiner 
noted the Veteran had hypertension and that he wore Jobst 
stockings for pedal edema.

On VA examination in October 2004 the Veteran complained of 
left leg vein thrombosis since 2002 with pain and constant 
edema which was not completely relieved by elevation or 
compression hosiery.  He noted dark pigmentation of the skin.  
An examination of the extremities revealed no ulceration, 
edema, stasis dermatitis, clubbing, cyanosis, atrophic skin 
changes, gangrene, ischemic limb pain, or persistent 
coldness.  Varicose veins were present on the right with 1+ 
edema, but the examiner stated there was no pathology to 
warrant a diagnosis of left leg vein thrombosis.  A 
November 2004 venous duplex study of the lower extremity 
revealed no evidence of deep venous thrombosis.  The left 
common femoral, superficial femoral, and popliteal veins were 
well visualized.  There was normal compressibility, normal 
spontaneous and phasic flow, and normal augmentation.  The 
vessels below the knee were not well visualized.  

In statements and personal hearing testimony the Veteran 
asserted that service connection was warranted for left lower 
extremity thrombosis.  He testified that he took medication 
to keep the blood flowing in his lower extremities and that 
he wore stretch hose.  

Based upon the evidence of record, the Board finds a 
thrombosis of the left lower extremity disability was not 
manifest during active service and is not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  VA records show that service 
connection has been established for hypertension and chest 
pain due to bundle branch block.  In Barr v. Nicholson, 21 
Vet App 303 (2007), the Court noted that varicose veins were 
a condition involving "veins that are unnaturally distended 
or abnormally swollen and tortuous."  Such symptomatology, 
the Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  

Although treatment records in this case show the Veteran has 
experienced left lower extremity fluid accumulation or edema 
since approximately November 2002, the medical evidence 
demonstrates that a diagnosis of left deep venous thrombosis 
is not warranted.  The Veteran's lay observations as to his 
left lower extremity symptoms do not describe veins that are 
unnaturally distended or abnormally swollen and tortuous.  
There is no probative evidence demonstrating that symptoms of 
left lower extremity edema are to any separately identifiable 
disease or injury related to active service.  The medical 
evidence of record indicates that the criteria for a 
diagnosis of varicose veins to the left lower extremity were 
not met and the October 2004 VA examiner's opinion that there 
was no pathology to warrant a diagnosis of left leg vein 
thrombosis is considered to be persuasive.  Therefore, the 
Board finds the claim for entitlement to service connection 
must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

Neuropathy of the Right Femoral Nerve

852
6
Anterior Crural Nerve (Femoral).
Paralysis of:
Rating

Complete; paralysis of quadriceps extensor 
muscles 
40

Incomplete:

  Severe
30

  Moderate
20

  Mild
10
862
6
Neuritis.
872
6
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8526, 8626, 8726 (2009).

In this case, service treatment records show the Veteran 
sustained an injury to the right lower extremity and 
subsequently developed right quadriceps atrophy.  On VA 
examination in October 2004 he complained of abnormal 
sensation, anesthesia, and weakness.  He stated the disorder 
affected his ability to use stairs and caused him to loose 
balance when stepping backward.  The examiner noted he walked 
with an abnormal gait favoring the right leg.  No assistive 
devices were required for ambulation.  Neurological 
examination revealed abnormal motor function with 4/5 
dorsiflexion to the right foot and great toe.  There was 
abnormal sensory function with numbness and paresthesia.  The 
diagnoses included right femoral neuropathy.  The examiner 
noted objective factors of motor dysfunction with findings 
weakness and dorsiflexion of the right ankle and great toe.  

In statements and testimony in support of his claim the 
Veteran reported weakness in the right lower extremity.  He 
stated he had atrophy of the right leg and that he 
experienced difficulty with balance due to right leg 
weakness.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected neuropathy of the right femoral 
nerve is manifested by no more than severe incomplete nerve 
paralysis.  The presently assigned 30 percent rating is the 
maximum rating possible under diagnosis code 8526 in the 
absence of complete paralysis of quadriceps extensor muscles.  
The overall evidence in this case is not indicative of 
complete paralysis of the femoral nerve with paralysis of the 
quadriceps extensor muscles.  Therefore, the claim for 
entitlement to a rating in excess of 30 percent must be 
denied.  There is no evidence of any unusual or exceptional 
circumstances as to warrant referral for extraschedular 
consideration.  The preponderance of the evidence is against 
the claim for an increased rating.

Degenerative Joint Disease of the Knees

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)
501
0
 Arthritis due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a Veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the Veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the Veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich, 104 F.3d at 
1331.  

In this case, service treatment records show the Veteran 
received treatment for knee disorders.  Records dated in 
January 2000 included a diagnosis of left medial collateral 
ligament tear.  An April 2000 report noted he complained of 
his right knee giving out and that X-rays revealed a left 
patellar spur.  A diagnosis of moderate tricompartment 
degenerative changes of the left knee were provided upon X-
ray examination in August 2003.  

On VA examination in October 2004 the Veteran complained of 
bilateral knee pain due to injuries incurred as a result of 
parachute jumps.  He reported symptoms including constant 
aching and right knee giving way.  An examination revealed a 
normal appearance of the knees.  Range of motion studies 
revealed extension to 0 degrees and flexion to 140 degrees, 
bilaterally.  Motion was additionally limited by pain, but 
was not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  There was crepitus, 
bilaterally.  Drawer and McMurray's tests were within normal 
limits.  X-rays revealed degenerative arthritic changes to 
the left knee and a right knee within normal limits.  The 
diagnoses included degenerative joint disease of the left 
knee and right knee strain.  

In statements and testimony in support of his claim the 
Veteran complained of lower extremity problems.  He stated 
that most of his pain appeared to be in the knee area.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected degenerative joint disease of the 
left knee is manifested by X-ray evidence of arthritis, with 
no evidence of leg extension limited to 10 degrees or flexion 
limited to 45 degrees, including as a result of pain or 
functional loss, or lateral instability or recurrent 
subluxation.  The right knee is manifested by subjective 
complaints of pain and giving way with no X-ray evidence of 
arthritis, leg extension limited to 10 degrees or flexion 
limited to 45 degrees, including as a result of pain or 
functional loss, or more than slight lateral instability or 
recurrent subluxation.  Therefore, the claims for entitlement 
to a rating in excess of 10 percent must be denied.  There is 
no evidence of any unusual or exceptional circumstances as to 
warrant referral for extraschedular consideration.  The 
preponderance of the evidence is against the claims for an 
increased rating.


ORDER

Entitlement to service connection for thrombosis of the left 
lower extremity is denied.

Entitlement to a rating in excess of 30 percent for 
neuropathy of the right femoral nerve is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee is denied.


REMAND

As to the issues of entitlement to a rating in excess of 20 
percent for Sjogren's syndrome with visual manifestations and 
entitlement to TDIU, the Board finds that additional 
development is required prior to appellate review.  The VCAA 
duty to assist requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  38 C.F.R. § 3.159.  

The Board also notes that during the pendency of this appeal 
the regulations for eye and vision disabilities were amended 
for applications received on or after December 10, 2008.  See 
73 Fed. Reg. 66,543 (Nov. 10, 2008).  The revised 
regulations, however, provide that the changes are only to be 
applied for applications for benefits received on or after 
December 10, 2008.  

As noted in the introduction above, the Veteran raised the 
issue of entitlement to TDIU.  Therefore, this matter must be 
remanded for adjudication.  See Rice v. Shinseki, 22 Vet. 
App. 447, 456 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a 
VCAA notice specifically addressing 
what information and evidence not of 
record is needed to substantiate his 
increased rating claim, to include the 
requirements necessary for entitlement 
to TDIU.  

2.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the matters 
remaining on appeal.  After the Veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  
Appropriate efforts must be made to 
obtain all available VA treatment 
records.

3.  The Veteran should be scheduled for a 
VA eye examination for an opinion as to 
the current nature and extent of his 
service-connected Sjogren's syndrome with 
visual manifestations disability.  All 
indicated tests, studies, or additional 
necessary VA examinations for an adequate 
opinion as to this syndrome are to be 
performed.  The eye examination must be 
conducted following the protocol for VA's 
eye examination worksheet (revised 
January 16, 2009).  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  Any opinion provided should 
be reconciled with the prior medical 
findings of record.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, should be 
associated with the claims folder, if 
feasible.  The Veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his remaining 
claims.

5.  Appropriate efforts must be taken to 
adequately develop and adjudicate the 
issue of entitlement to TDIU.  As this 
issue is construed as part of the 
increased rating issue on appeal, the 
Veteran should be notified of the 
determination and advised that no 
additional action is required to perfect 
an appeal of any adverse TDIU decision 
for Board review.  

6.  After completion of the above and 
any additional development deemed 
necessary, the RO should review the 
issues on appeal.  All applicable laws 
and regulations should be considered.  
If any benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded 
the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


